Exhibit 10.1

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 

RIGHT OF REVIEW AGREEMENT

 

This Right of Review Agreement (the “Agreement”) is entered into as of the
latest dated signature on the signature page hereto by and between Merrimack
Pharmaceuticals, Inc., a Delaware corporation with its principal offices at One
Kendall Square, Suite B7201, Cambridge, MA 02139, U.S.A. (the “Company”), and
Sanofi, a company incorporated under the laws of France with its principal
offices at 54, rue La Boétie, 75008 Paris, France, acting on its behalf and on
the behalf of its Affiliates (collectively, “Sanofi”, and together with the
Company, the “Parties”).

 

WHEREAS, the Parties entered into that certain License and Collaboration
Agreement, dated as of September 30, 2009, as amended on February 18, 2011 (as
may be amended and in effect from time to time, the “License and Collaboration
Agreement”); and

 

WHEREAS, the Parties are interested in further strengthening their relationship
by providing for the rights of review and negotiation reflected in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.                                      Key Definition.

 

(a)                                 “Affiliate” shall mean, with respect to a
Party, any natural person or any corporation, company, partnership, limited
liability company, joint venture, firm, agency or other entity (a “Person”) that
controls, is controlled by, or is under common control with such Party. For
purposes of this Section 1(a), “control” shall refer to (i) in the case of a
Person that is a corporate entity, direct or indirect ownership of fifty percent
(50%) or more of the stock or shares having the right to vote for the election
of directors of such Person, or (ii) in the case of a Person that is not a
corporate entity, the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

(b)                                “Covered Product” shall mean any therapeutic
or companion diagnostic product candidate that is currently in, or subsequently
enters, the pipeline of the Company or a wholly owned subsidiary of the Company.

 

2.                                      Partnering Notification and Review
Rights.

 

(a)                                 Notice to Sanofi.  Except as provided in
Section 3, if the Company determines to enter into negotiations with a third
party (other than contract research organizations, other service providers and
other third parties to which the Company does not intend to grant
commercialization rights) regarding any license, option, collaboration, joint
venture or similar transaction that would include a transfer of rights to any
third party involving a Covered Product in any country or combination of
countries of the world (an “Opportunity”), then the Company shall promptly
notify Sanofi in writing of its determination and offer Sanofi the opportunity
to negotiate in good faith with the Company a definitive agreement with respect
to such Opportunity (the “Right of Review Notice”).  The Right of Review Notice
shall generally

 

--------------------------------------------------------------------------------


 

describe the nature and scope of the Opportunity that the Company is seeking (or
proposed) and shall be accompanied by a description of the material scientific,
clinical and regulatory data applicable to the Opportunity.

 

(b)                                 Notice by Sanofi.  Sanofi shall have a
period of [**] days following the receipt of the Right of Review Notice to
notify the Company in writing of its good faith interest in pursuing an
Opportunity (the “Exercise Notice”).  During such [**] day period, upon the
written request of Sanofi, the Company shall permit one or more appropriate
representative(s) of Sanofi to attend an information meeting (either in person
or by telecommunication) for the purpose of providing to Sanofi an overview of
the Opportunity.  In the event that (i) Sanofi does not provide the Company with
an Exercise Notice within the applicable period for an Opportunity or (ii)
Sanofi notifies the Company in writing that it does not intend to provide an
Exercise Notice, except as provided in Section 2(e), the rights of Sanofi under
this Section 2 (including but not limited to the Right of Negotiation as defined
in Section 2(c)) shall terminate, but only with respect to an Opportunity
involving the country or combination of countries specified in the Company’s
Right of Review Notice to Sanofi, and at any time thereafter the Company shall
be able to enter into a transaction with a third party with respect to the
Opportunity, but only with respect to the country or combination of countries
specified in the Company’s Right of Review Notice to Sanofi.  Sanofi’s Right of
Negotiation shall not terminate with respect to any countries that were not
previously offered to Sanofi.  For illustration and the avoidance of doubt, if
an Opportunity is offered to Sanofi that involves only the countries in Europe
and Sanofi does not exercise its Right of Negotiation and the Company thereafter
intends to pursue negotiations with a third party involving Europe and the
United States, Sanofi would have a Right of Negotiation for the Opportunity
involving the United States.

 

(c)                                  Right of Negotiation.  If Sanofi provides
an Exercise Notice, then Sanofi shall have the exclusive right to conduct
diligence and negotiate with the Company about entering into a transaction for
such Opportunity, and the Company and Sanofi shall thereafter negotiate in good
faith in an attempt to reach a definitive agreement with respect to such
transaction (the “Right of Negotiation”).

 

(d)                                 Negotiation Period.  The Right of
Negotiation shall terminate [**] days after the Company’s receipt of Sanofi’s
Exercise Notice, unless negotiations are earlier terminated by Sanofi in writing
(the “Negotiation Period”).  If a Right of Negotiation has been exercised, the
Company shall not enter into any negotiations with any third party with respect
to the underlying Opportunity until the applicable Negotiation Period has
expired.

 

(e)                                  Failure to Agree.  If (i) Sanofi does not
deliver an Exercise Notice within the required time period, (ii) Sanofi notifies
the Company in writing that is does not intend to provide an Exercise Notice or
(iii) Sanofi exercises its Right of Negotiation and the Company and Sanofi do
not, in spite of their good faith efforts, reach a mutually acceptable agreement
for the considered Opportunity during the Negotiation Period, then, in any such
case, the Company shall be permitted to enter into negotiations with a third
party regarding such Opportunity and the Company and a third party may enter
into a definitive agreement (the “Third Party Agreement”), provided, however,
that if Sanofi had exercised its Right of Negotiation with respect to such
Opportunity, the Company shall not enter into a Third Party Agreement within the
[**] month period following the end of the Negotiation Period (the “Third Party
Period”)

 

2

--------------------------------------------------------------------------------


 

either (a) if the Third Party Agreement involves a country or a combination of
countries that were not offered to Sanofi or (b) if the terms and conditions of
the Third Party Agreement are materially more favorable, in the aggregate, to
the third party than the conditions last offered by Sanofi, without first
offering Sanofi an opportunity to enter into a transaction with the Company on
the same terms and conditions of such Third Party Agreement. Such offer by the
Company shall be accompanied by a comprehensive summary of all material new data
and information as is reasonably necessary for Sanofi to make a preliminary
evaluation of its interest in such offer.  If Sanofi does not accept this
subsequent offer within [**] days of receipt, the Company may enter into such
Third Party Agreement.

 

(f)                                   Termination of Right of Negotiation.  The
rights of Sanofi under this Agreement shall terminate with respect to any
Covered Product and applicable countries upon the earliest of (i) the date on
which Merrimack enters into a transaction with Sanofi with respect to such
Covered Product and applicable countries, (ii) the date on which Merrimack
enters into a transaction with a third party with respect to such Covered
Product and applicable countries, as permitted by Section 2(e), and (iii) the
end of the Third Party Period with respect to such Covered Product and
applicable countries.

 

(g)                                  Other Negotiation Process.  At any time
during the term of this Agreement, Sanofi may propose to the Company that the
Parties enter into good faith negotiations in relation to an Opportunity.  Such
negotiations, if accepted by the Company, shall be organized according to a
process to be determined by mutual agreement between the Parties.

 

3.                                      Spin-Outs.  In the event that the
Company intends to license or otherwise transfer certain of its research and
development activities (and provided such license or transfer does not include
any Covered Product) to a newly established, partially owned subsidiary (a
“Spin-Out”), then the Company shall notify Sanofi in writing of such intention
at least [**] days prior to the initial fundraising for such Spin-Out.  Sanofi
shall be entitled to review the proposed terms for an investment in any such
Spin-Out, provided that final terms and participants of any such investment
shall be determined solely by the board of directors of such Spin-Out.

 

4.                                      Term.  This Agreement, and the rights
and obligations described herein, shall terminate on April 1, 2017.

 

5.                                      Non-Circumvention.  During the term of
this Agreement, the Company shall not, nor shall it permit its affiliates,
officers, directors or representatives to, directly or indirectly, enter into a
Third Party Agreement, or agree, resolve or commit to enter into a Third Party
Agreement, unless the Company is in compliance with the terms and conditions of
this Agreement.

 

6.                                    Other Terms.  The applicable provisions of
Articles X (“Confidentiality”, excluding Sections 10.3, 10.5 and 10.6) and XIII
(“Dispute Resolution”), and Sections 16.1 (“Governing Law”), 16.2
(“Assignment”), 16.4 (“Entire Agreement; Amendments”), 16.5 (“Notices”, except
that the notice address for Sanofi shall be 54, rue La Boétie,75008 Paris,
France, Attn: General Counsel, Facsimile: 33.1.53.77.43.03, with a copy to the
Senior Vice President Business Development at the same address ), 16.7 (“Force
Majeure”), 16.9 (“Independent Contractors”), 16.10 (“Construction”), 16.11
(“Interpretation”), 16.12

 

3

--------------------------------------------------------------------------------


 

(“Headings”), 16.13 (“English Language”), 16.14 (“No Implied Waivers; Rights
Cumulative”), 16.15 (“Severability”) and 16.16 (“Execution in Counterparts”) of
the License and Collaboration Agreement shall apply to this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
written below.

 

AGREED AND ACCEPTED:

 

AGREED AND ACCEPTED:

 

 

 

SANOFI

 

MERRIMACK PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Bernard Davitian

 

By:

/s/ Robert J. Mulroy

 

 

 

 

 

Name:

Bernard Davitian

 

Name:

Robert J. Mulroy

 

 

 

 

 

Title:

VP, Deputy Corporate Licenses

 

Title:

President + CEO

 

 

 

 

 

Date:

6/14/12

 

Date:

6/13/12

 

5

--------------------------------------------------------------------------------